Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim s 1-4, 8-9, 13-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forlong 2009/0071944 in view of Lange 3,446,969.
Relative to claims 1, 9 and 14, these claims set forth a plasma cutting system with a movable carriage and a movable gantry, the carriage holding a torch with a holder and the torch holder comprising a rotor with a hollow shaft. Use of rotors holding a plasma or arc torch is conventional in the art of plasma torches. Use of 360 degree rotation is conventional, for cutting circles. 

Relative to these claims the reference to Forlong is disclosed to teach a plasma cutting torch, that is rotatable, see abstract, and that is movable over a table via a carriage mounted to a gantry, both movable in x-y directions, see paragraphs 0012, 0008, 0024 and claim 1 describing the same. Note that the torch is rotatable relative to the work via rotating motor.
The use of a rotor as the rotating device that has a hollow shaft is not disclosed but is considered obvious to one of ordinary skill in the art. Page 8 in the instant specification mentions that the rotor can be hollow shafted, though no teachings are discloses as to why a conventional rotor that rotates 360 degrees is innovative over a hollow shaft rotor.  
However, hollow shaft rotors are conventional in moving plasma torches. The patent to Lange discloses use of a hollow shaft rotor for plasma cutting apparatus, having pattern control to cut patterns, having a hollow shaft rotor for torch movement, see element 3 in column 2-lines 24-72 and the abstract. Use of the same leads to enhanced cutting of patterns and in view of this disclosure it would have been obvious to use a hollow shaft rotor to rotate the torch in Forlong, in lieu of the conventional shaft rotor, to enable proper pattern control for the rotating torch as the attained benefit. 
              Relative to claims 2-4, 15-17use of permanent magnets in the motor of the rotating rotor is considered an obvious and routine choice for the artisan, as long as the torch properly rotates use of torch mounting to the hollow shaft is obvious as set forth in Lange. As per claim 4 note the shaft is coaxial with the torch, as claimed. 
                Relative to claims 8, 13, 20 use of a rotary connector to the torch to the torch mount is set forth in both Forlong and Lange since the power is delivered to the torch that is rotating, no structure set forth in the claims for the connector/rotating movement.
. 

                Claims 5-7, 10-12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forlong in view of Lange as applied to claims 1-4, 8-9, 13-18 and 20 above, and further in view of Myers 9,604,304.
Forlong in view of Lange is disclosed for teaching the claimed subject matter except for the use of CNC control with inertial guidance. Note that the system of Forlong is computer controlled. The reference to Myers is applied for disclosing a torch cutting system having CNC control, see element 115 in figure 1 and paragraph 10. Use of inertial sensing and control is set forth, see the abstract and specification. use of the same leads to more efficient cutting of complex forms on the cutting end and in view of this disclosure and in view of the fact that conventional plasma cutting and welding systems use CNC, it would have been obvious to modify Forlong further to use inertial guidance control based on CNC control to enabler one of ordinary skill in the art to cut complex shapes and patterns as the attained benefit. 
Relative to claims 5, 6, 10 and 11 use of CNC control is set forth in element 115 in figure 1 and in the specification. The cutting system of Myers discloses, “A cutting system that utilizes an inertial sensor to control movement of the torch”, see abstract and specification. Use of the same leads to enhanced torch control for defining acceleration and torch movement and in view of the same it would have been obvious to further modify Forlong with the same to enhance the cutting supply. 
Relative to claims 7, 12 and 19 use of inertial guidance for the cutting is set forth in Myers as set forth above. Use of the same leads to more accurate welding and cutting. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bulle 7,071,441, Forlong 8,089,024 and Blackmon et al 6,222,155 are cited for disclosing carriage and gantry cutting systems of interest to the instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H PASCHALL whose telephone number is (571)272-4784.  The examiner can normally be reached on m-f 8 am-4:30 pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ibrahime Abraham can be reached on 571 2705569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mhp




/MARK H PASCHALL/Primary Examiner, Art Unit 3761